DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are still pending in this Application.
Response to Amendment/remarks
The Applicant’s argument/remarks, on pages 7-8, with respect to rejections to claims 11-12 under 35 USC § 112(b) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn. The amendments overcome the rejections.
The Applicant’s argument/remarks, on pages 8-12, with respect to rejections to claims 1-21 under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn. The amendments overcome the rejections.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James M. Campbell (Attorney of record reg. 69, 087) on 8/19/2020.
The Application has been amended as follows:
Please amend clams 10, 16, and 19 as follows:

 	Claim 10, (Amended) A method of creating a data driven user interface for a building management system comprising:
	operating a plurality of HVAC devices to affect a physical state or condition 
	detecting a fault condition at a second HVAC device affected by the physical state or condition and having causal relationships with the plurality of HVAC devices such that faulty operation of one or more of the plurality of HVAC devices causes a detectable effect at the second HVAC device;
	retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of  devices that are potential causes of the fault condition;
	retrieving operating data from the plurality of HVAC devices;
	populating the plurality of system parameters of the fault causation template with the operating data retrieved from the plurality of HVAC devices;
	and transmitting a signal to display a user interface comprising the fault causation template populated with the operating data on a display screen.

	Claim 16, (Amended) the method of claim 10,
	wherein the plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition include at least one of a valve position, a 

	Claim 19, (Amended) A chilled water plant comprising:
	a plurality of chilled water plant devices including at least one of a chiller device, a cooling tower, a chilled water pump, a condenser water pump, and an isolation valve, the plurality of chilled water plant devices comprising:
		a plurality of chilled water plant devices that operate to affect a physical state or condition; and 
 		a second chilled water plant device affected by the physical state or condition and having causal relationships with the plurality of chilled water plant devices such that faulty operation of one or more of the plurality of chilled water plant devices causes a detectable effect at the second chilled water plant device; and 
	a processing circuit configured to:
		detect a fault condition at the second chilled water plant device;
		retrieve a fault causation template from a set of multiple different fault
causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the  plurality of chilled water plant devices that are potential causes of the fault condition;
	retrieve operating data from the plurality of chilled water plant devices;
	populate the fault causation template with the operating data retrieved from the plurality of chilled water plant devices; and 


Allowable Subject Matter
Claims 1-21 are considered as allowable subject matter.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination of limitations as a whole in combination with the other claimed elements; including the limitations of a building management system (BMS) comprising:
 	“retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of first HVAC devices that are potential causes of the fault condition;
            retrieving operating data from the plurality of first HVAC devices;
            populating the plurality of system parameters of the fault causation template with the operating data retrieved from the plurality of first HVAC devices; and
            transmitting a signal to display a user interface comprising the fault causation template populated with the operating data on a display screen”.
The reasons for allowance of Claim 10 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination of limitations as a whole in combination with the other claimed elements; including the limitations of a method for a BMS comprising:
 	“retrieving a fault causation template from a set of multiple different fault causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of system parameters of the plurality of HVAC devices that are potential causes of the fault condition;
	retrieving operating data from the plurality of HVAC devices;
	populating the plurality of system parameters of the fault causation template with the operating data retrieved from the plurality of HVAC devices;
	and transmitting a signal to display a user interface comprising the fault causation template populated with the operating data on a display screen.”
The reasons for allowance of Claim 19 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination of limitations as a whole in combination with the other claimed elements; including the limitations of a chilled water plant comprising:
 	“retrieve a fault causation template comprising a plurality of chilled water plant parameters of the one or more first chilled water plant devices that are potential causes of the fault condition;
            retrieve a fault causation template from a set of multiple different fault
causation templates corresponding to multiple different fault conditions, the fault causation template corresponding to the fault condition and comprising a plurality of 
            retrieve operating data from the plurality of chilled water plant devices;
            populate the fault causation template with the operating data retrieved from the plurality of chilled water plant devices; and 
            transmit a signal to display a user interface comprising the fault causation template populated with the operating data on a display screen of the chiller device”.
	As dependent claims 2-9, 11-18, and 20-21 depend from an allowable base claims, they are at least allowable for the same reasons as not previously. 
	The prior art of record Boettcher (US 2016/0180220 ), Mairs (US 2007/0067062), Noboa (US 2012/0259583), and Trawicki et al (US 20140026598) neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's Arguments filed 03/03/2021.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Art Cited By the Examiner
 	The following prior art made of record and not relied upon is cited to establish the level of skill the in the applicant's art and those arts considered reasonably pertinent to
Applicant's disclosure. See MPEP 707.05(c).

	Previously cited reference Dibowski (US 20170286204) teaches a fault indication system and displaying a fault of a first device and parameters associated with a device that caused the fault, the determination of a propagation of the fault to other devices with the system by using a causal relationship rules. However, Dibowski does not teach the selection or retrieval of templates and populating the templates with operating data for parameters for all of the plurality of second devices that could be the root cause of the fault at the second device. On the other hand, the current application claimed subject matter displays all of the potential first devices and its corresponding parameters values that could be the root cause of the fault at a second device. This helps a user to clearly eliminate and identify that some of the devices associated or potential root cause to the fault are working correctly and identify the device that is causing the fault at the second device and fix the problem.            
	Gvelesiani (US 20110153039) teaches a diagnostic system comprising detecting a first condition/fault of a fist device and displaying in a user interface the condition and one or more dependent conditions associated with the first condition.  Gvelesiani 
Conclusion
	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117